Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 20 withdrawn
Claims 1-19 pending
Claim 16 amended

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-19) in the reply filed on 06/11/2021 is acknowledged. Additionally, applicant elected ruthenium precursor species of (cymene)(1,3-cyclohexadiene)Ru(0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR100958332 B1) in view of Thenappan (PG Pub 2011/0198756 A1).
Consider Claim 1, Jin teaches the process of depositing ruthenium film (abstract). Jin teaches step (A) including providing ruthenium precursor of (p-cymene)(1,3-cyclohexadiene)Ru(0) on a substrate surface, and step (B) including providing ammonia plasma (reducing plasma) to the substrate surface in an ALD system (example 2, page 5), thus PEALD process.
Jin does not teach the plasma power.
However, Thenappan teaches the process of depositing ruthenium film using metallic organic precursor (abstract), teaches the process with a PEALD [0017] for depositing ruthenium films with an ammonia plasma having a plasma power between 50 – 500 watts [0083].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jin with Thenappan to process the ruthenium thin film with a plasma power greater than 200W, to provide with root mean square (RMS) with less than 1.0 nm for a film thickness between 5-50 nm [0083].
Consider Claims 2-14, the combined Jin (with Thenappan) teaches the use of (p-cymene)(1,3-cyclohexadiene)Ru(0) as ruthenium precursor (Jin, example 2, page 5).
Consider Claim 15
Consider Claim 17, the combined Jin (with Thenappan) teaches the ruthenium precursor temperature of 60℃ (Jin, example 2, page 5). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 18, the combined Jin (with Thenappan) teaches the pressure of few Torr(s) (Thenappan, [0041]). Thus, encompassing 1-5 Torr.
Consider Claim 19, the combined Jin (with Thenappan) teaches the use of ammonia plasma (Jin, example 2, page 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR100958332 B1) in view of Thenappan (PG Pub 2011/0198756 A1), and further view of Kim (PG Pub 2018/0347041 A1).
Consider Claim 16, the combined Jin (with Thenappan) teaches the flowrate of ruthenium precursor in step (a) from 0.1-100 sccm (Thenappan, [0068]).
The combined Jin (with Thenappan) does not teach the claimed range.
However, Kim is in the art of forming ruthenium film (abstract), teaches the PEALD process with organo- metallic ruthenium precursor with ammonia plasma, where the flowrate is from 25-1000 sccm [0054].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jin (Thenappan) with Kim to increase the flowrate to encompass 250-425 sccm, to provide with a desired processing speed between 0.5-20 seconds [0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718